PER CURIAM.
Vincent Rivera appeals the dismissal of his complaint by the Circuit Court for Leon County for failure to comply with section 57.085 in order to obtain an order of insolvency or, in the alternative, to pay the appropriate filing fee. He also has not paid the filing fee for this appeal nor has the fee been waived. Previously, this court found his motion to review the trial court’s order on insolvency to be without merit. See Fla. R.App. P. 9.430; Vickson v. Singletary, 734 So.2d 376, 24 Fla. L. Weekly S175 (Fla.1999).
On June 11, 1999, this court entered the following order:
On its own motion, this court notes the following. In the past two years, Vincent F. Rivera has commenced 20 cases in this court. Case numbers 97-2260, 97-2262, 97-2576, 98-93, 98-141, 98-744, 98-747, and 98-2185 were appeals which were dismissed for failure to pay the filing fees. Petitions for review of those dismissals in the Supreme Court of Florida and the United States Supreme Court were denied. Case number 99-1473 was dismissed as improvidently opened. Case numbers 97-3068, 97-3443, 98-604, 98-691, 98-3321 were petitions for extraordinary writs filed with this court which were either found to be without merit or which were denied or dismissed for petitioner’s failure to comply with the applicable rules of procedure and/or orders of this court. Further review in case numbers 98-3518, 98-4681, 99-258, 99-362, and 99-1957 is pending until appellant/petitioner pays the filing fees or shows cause why the proceeding should not be dismissed for failure to timely invoke this court’s jurisdiction.
Upon consideration of the above, it appears that Vincent F. Rivera has substantially interfered with the orderly process of judicial administration in this court. Mr. Rivera shall accordingly show cause within 20 days of date of this order why he should not be prohibited from further appearing as appellant or petitioner in this court unless represented by a member in good standing of the Florida Bar. See Attwood v. Eighth Circuit Court, 667 So.2d 356 (Fla. 1st DCA 1995).
The appellant’s response argues that his complaints and appeals have merit and that imposition of the proposed sanction would deny him due process, equal protection, and reasonable access to the courts. These arguments are unpersuasive.
We find that Vincent F. Rivera has substantially interfered with the orderly process of judicial administration in this court. Accordingly, it is hereby ordered that Vincent F. Rivera shall be prohibited from appearing before this court as an appellant or petitioner unless represented by a member in good standing of the Florida Bar. Appellant shall have 20 days from date of issuance of this opinion to retain counsel and ensure the filing of a notice of appearance, and to pay the filing fees applicable to this appellate proceeding, failing which this appeal shall be dismissed by separate order.
IT IS SO ORDERED.
BARFIELD, C.J., DAVIS and PADOVANO, JJ., concur.